DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2001-016060; cited and provided by Applicant), in view of Shigemori et al. (US 6,081,164).
Regarding claim 7, Shimizu discloses an oscillator manufacturing method (Title; Abstract) comprising: preparing a vibrator group (“a plurality of surface acoustic wave devices… formed in a wafer at two dimensions”) including first to n-th vibrators arranged in a matrix, and first to n-th integrated circuit devices, n being an integer greater than 1 (par. 0010); acquiring attachment information of the vibrator group which includes pieces of first to n-th positional information (“position information on each element”) indicating positions of the first to n-th vibrators and pieces of first to n-th characteristic information (“resonance frequency is measured, and it records as each frequency data”) based on measurement results of resonance frequencies of the first to n-th vibrators (par. 0010); selecting a k-th vibrator (any vibrator, in this instance, it is any one of “each element”: pars. 0011-0013) from the vibrator group, k being an integer of 1 
 Shimizu, however, does not explicitly disclose first to n-th (i.e. more than one) integrated circuit devices and first to n-th integrated circuit devices being integrated (together) in a one to one relationship with each other, or adjusting a load capacity of the k-th integrated circuit device based on the k-th characteristic information to perform the frequency adjustment.
Shigemori teaches that it is well known to perform a related method of manufacturing an oscillator (phase locked loop “PLL” oscillator) (Title; Abstract; fig. 1), comprising: preparing a vibrator group (of one to four quartz resonators) including first to n-th (n = up to four (4)) vibrators (1 or 36) arranged in a matrix (col. 13, lines 27-40 and 44-45), and first to n-th integrated circuit devices (“PLL IC chip”, 21) (col. 14, lines 52-54; throughout the disclosure of Shigemori, IC chips are recited as being provided one-to-one with each vibrator, i.e. resonator) and including a step to integrate [a] k-th vibrator and [a] k-th integrated circuit device with each other (figs. 1-4; col. 8, lines 60-63; col. 12, lines 11-18); and adjusting a load capacity of the k-th integrated circuit device based on the k-th characteristic information to perform frequency adjustment (col. 9, lines 9-33, and col. 24, lines 37-42).  Note: though Shigemori has recited several “embodiments” it is apparent that those purported embodiments all rely upon identical methods and structures and as such are representative of the invention of the prior art as a whole, rather than incompatible embodiments.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Shimizu to incorporate the one to one 
Regarding claim 8, Shimizu in view of Shigemori teaches the method of claim 7 as detailed above, and Shigemori further teaches that it is well known that the attachment information is stored in a storage device (11) accessible through a communication network (“signals input via frequency selection terminals”), and the attachment information stored in the storage device is acquired using an access code (“an address signal 17”) provided in a vibrator 
Regarding claim 9, Shimizu in view of Shigemori teaches the method of claim 7 as detailed above, and Shigemori further teaches that it is well known that the attachment information is stored in a storage device (11) mounted on a vibrator group holding member (12) that holds the vibrator group (Abstract; fig. 1; col. 11, lines 11-17; col. 12, lines 11-16).
Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant's piecemeal argument that Shimizu is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is clear that the preparing and selecting steps relied upon in Shimizu are generic to the oscillator/vibrator/resonator art, and that Shimizu is in that field of preparing, selecting and modifying of resonator devices.  Perhaps more importantly, the Shimizu reference was originally cited by the Applicant as being of particular relevance to this specific Application, thus the Applicant has already admitted on the record that Shimizu is either in the field of applicant’s 
Regarding whether Shigemori teaches the related method including adjusting a load capacity of the k-th integrated circuit device based upon the k-th characteristic information, please refer at least to col. 9, lines 9-33, and col. 24, lines 37-42, wherein such limitations are explicitly recited.  The Applicant has argued that the method of Shigemori does not teach adjusting a load capacity, purportedly because Shigemori instead discloses adjusting the frequency.  However this is a false dichotomy and ignores the full disclosure of the method of that embodiment.  In the portion cited in this paragraph, it is explicit that the method of Shigemori requires that “the quartz resonator is operated in the fundamental frequency mode, and its frequency is adjusted to a desired value by adjusting the load capacitance” (emphasis added).  Thus Shigemori does teach the argued limitation.  Adjusting frequency does not discount adjustment of the load capacity in a prior art reference, as the two can be done together, or one resulting in the other, and in fact this is the intent of the claimed adjustment itself, in the same manner as the known prior art method of Shigemori.
Finally, with respect to reasonable claim interpretation, it is noted that the current claim format, including the language to “first to n-th integrated circuit devices” and “first to n-th vibrators” and “selecting a k-th” vibrator, etc. are simply verbose and complicated ways of reciting simple and well-known concepts.  As presented, the term “first to n-th” means nothing more than “a plurality of …”, and the purported “k-th” designation is nothing more than “one of the plurality”, i.e. selecting any vibrator and any integrated circuit device within the group of more than one satisfies the “k-th” limitations.  As such, whether or not the prior art discloses the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining prior art references cited in the concurrently attached PTO-892 are all of particular relevance to the instant claims.  Specifically, they all disclose the well-known method steps of selecting a vibrator, paired with an integrated circuit device, and “adjusting a load capacity of a k-th integrated circuit device based upon k-th characteristic information to perform frequency adjustment”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY T CARLEY/Examiner, Art Unit 3729           
                                                                                                                                                                                             /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729